Case: 19-10912      Document: 00515434054         Page: 1    Date Filed: 05/29/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                        May 29, 2020
                                    No. 19-10912                        Lyle W. Cayce
                                 Conference Calendar                         Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ADRIAN JIMENEZ-REYNOSO,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:18-CR-323-9


Before STEWART, DENNIS, and HO, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Adrian Jimenez-Reynoso has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Jimenez-Reynoso has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as
Jimenez-Reynoso’s response. We concur with counsel’s assessment that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
CIR. R. 47.5.4.
    Case: 19-10912   Document: 00515434054   Page: 2   Date Filed: 05/29/2020


                              No. 19-10912

appeal presents no nonfrivolous issue for appellate review.     Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2